                                  1

                                  2

                                  3                           IN THE UNITED STATES DISTRICT COURT

                                  4                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  5

                                  6      LEGALFORCE RAPC WORLDWIDE                     Case No. 18-cv-00043-MMC
                                         P.C.,
                                  7                                                    ORDER GRANTING PLAINTIFF'S
                                                      Plaintiff,                       MOTION TO STRIKE
                                  8                                                    COUNTERCLAIM; VACATING
                                                 v.                                    HEARING
                                  9
                                         CHRIS DEMASSA,                                Re: Doc. No. 156
                                  10                  Defendant.
                                  11

                                  12         Before the Court is plaintiff's Motion, filed January 3, 2020, "to Strike Defendant's
Northern District of California
 United States District Court




                                  13   Counterclaim." Defendant has filed opposition, to which plaintiff has replied. Having read
                                  14   and considered the papers filed in support of and in opposition to the motion, the Court
                                  15   deems the matter appropriate for determination on the parties' written submissions,
                                  16   VACATES the hearing scheduled for February 14, 2020, and rules as follows.
                                  17         By order filed February 8, 2019, the Court set May 10, 2019, as the deadline to
                                  18   amend pleadings. On August 29, 2019, defendant amended his answer, and, in so
                                  19   doing, alleged for the first time a counterclaim. The Court, by order filed October 11,
                                  20   2019, struck the amended answer/counterclaim as untimely, and, by order filed
                                  21   December 6, 2019, denied defendant's motion for reconsideration of the October 11
                                  22   order. Thereafter, on December 16, 2019, defendant filed a document titled "$1,666,666
                                  23   Permissive Counterclaim."1
                                  24

                                  25         1
                                               As a defendant may only assert a counterclaim in an answer, see Bernstein v.
                                  26   IDT Corp., 582 F. Supp. 1079, 1089 (D. Del. 1984), the Court construes defendant's filing
                                       of December 16 to be an amended answer and counterclaim, see, e.g., Monumental Life
                                  27   Ins. Co. v. Butler, 2013 WL 12142636, at 1-2 (C.D. Cal. July 22, 2013) (construing
                                       document titled "cross-complaint" as "answer to the complaint . . ., which alleges
                                  28   counterclaims against [the plaintiff]").
                                  1           In its motion, plaintiff argues the "$1,666,666 Permissive Counterclaim" should be

                                  2    stricken as untimely, as it was filed after the deadline of May 10, 2019. In response,

                                  3    defendant, who proceeds pro se, asserts said document is timely, relying on the following

                                  4    language in the Pro Se Handbook available in the Clerk's Office: "No rule governs the

                                  5    time for filing a permissive counterclaim." (See Pro Se Handbook at 28.) Said statement,

                                  6    however, does no more than explain that, in contrast to compulsory counterclaims, no

                                  7    specific "rule" provides a deadline by which permissive counterclaims must be filed.2

                                  8    Pursuant to the Federal Rules of Civil Procedure, however, a deadline for the filing of a

                                  9    permissive counterclaim must be set in each case by court order. See Fed. R. Civ. P.

                                  10   16(b)(2), (b)(3) (providing court "must" issue "scheduling order" and that such order "must

                                  11   limit the time to . . . amend the pleadings"). Consequently, even assuming defendant's

                                  12   counterclaim is permissive in nature, it is untimely as it was filed after the deadline
Northern District of California
 United States District Court




                                  13   previously set by the Court.

                                  14          Accordingly, plaintiff's motion to strike the "$1,666,666 Permissive Counterclaim"

                                  15   is hereby GRANTED.3

                                  16          IT IS SO ORDERED.

                                  17

                                  18   Dated: January 30, 2020
                                                                                                MAXINE M. CHESNEY
                                  19                                                            United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24
                                              2
                                  25          The section of the Pro Se Handbook immediately preceding the section quoted by
                                       defendant explains that Rule 13(a) of the Federal Rules of Civil Procedure provides a
                                  26   deadline for the filing of compulsory counterclaims.
                                              3
                                  27           Plaintiff's request for an award of the costs and attorney's fees incurred in
                                       bringing the instant motion is DENIED, as plaintiff has not shown a sufficient basis exists
                                  28   to warrant such award.

                                                                                     2
